         Case 19-50319-JKS    Doc 57-17   Filed 05/10/21   Page 1 of 3




               IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE

In re:                                          )   Chapter 11
                                                )
WOODBRIDGE GROUP OF COMPANIES, LLC,             )   Case No. 17-12560 (JKS)
et al.,                                         )   (Jointly Administered)
                                                )
___________________________________________ )
MICHAEL GOLDBERG, as Liquidating Trustee of     )
the Woodbridge Liquidation Trust, successor in  )
interest to the estates of WOODBRIDGE GROUP     )
OF COMPANIES, LLC, et al.,                      )
                                                )
                                    Plaintiff,  )
                                                )
vs.                                             )
                                                )
Sylvan & Jeannette Jutte,                       )   A.P. No. 19-50308 (JKS)
Brian & Robin Korkus,                           )   A.P. No. 19-50309 (JKS)
Delton & Jean Christman,                        )   A.P. No. 19-50314 (JKS)
Floyd & Lavonne Davis,                          )   A.P. No. 19-50317 (JKS)
George & Charlene Iwahiro,                      )   A.P. No. 19-50319 (JKS)
Toomas & Pamela Heinmets,                       )   A.P. No. 19-50322 (JKS)
Janet V. Dues,                                  )   A.P. No. 19-50328 (JKS)
Dena Falkenstein,                               )   A.P. No. 19-50329 (JKS)
Judy Karen Goodin,                              )   A.P. No. 19-50330 (JKS)
Denis W. Hueth,                                 )   A.P. No. 19-50331 (JKS)
Christian Lester,                               )   A.P. No. 19-50332 (JKS)
Jane Marshall,                                  )   A.P. No. 19-50335 (JKS)
Laurence J. Nakasone,                           )   A.P. No. 19-50337 (JKS)
Blaine Phillips,                                )   A.P. No. 19-50338 (JKS)
Jeff Schuster,                                  )   A.P. No. 19-50341 (JKS)
Jennifer Tom,                                   )   A.P. No. 19-50342 (JKS)
Anita Bedoya & Mark Bedoya,                     )   A.P. No. 19- 50343 (JKS)
Anita Bedoya & Julian Duran,                    )   A.P. No. 19-50344 (JKS)
Ronald Cole,                                    )   A.P. No. 19-50346 (JKS)
Ronald Draper,                                  )   A.P. No. 19-50347 (JKS)
Lawrence J. Paynter,                            )   A.P. No. 19-50351 (JKS)
Nannette Tibbitts,                              )   A.P. No. 19-50353 (JKS)
Clayton Nakasone,                               )   A.P. No. 19-50832 (JKS)
                                    Defendants. )
___________________________________________




                                      1
          Case 19-50319-JKS         Doc 57-17      Filed 05/10/21         Page 2 of 3




                              CERTIFICATE OF SERVICE

       I, Curtis A. Hehn, hereby certify that upon the 10th day of May, 2021, I caused a

copy of the following documents to be served upon counsel for plaintiff (Michael

Goldberg, as Liquidating Trustee of the Woodbridge Liquidation Trust, successor in

interest to the estates of Woodbridge Group of Companies, LLC, et al.), via email, and

via had delivery at the address set forth on the attached service list:

       DEFENDANTS’ MOTION TO TEMPORARILY STAY THE
       PROSECUTION OF THEIR COMPLAINTS PENDING THE
       DETERMINATION OF DISTRIBUTIONS TO CLASS 3 NOTE
       CLAIMANTS UNDER THE CONFIRMED PLAN (INCLUDING
       EXHIBITS A – O THERETO); AND

       [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO
       TEMPORARILY STAY THE PROSECUTION OF THEIR COMPLAINTS
       PENDING THE DETERMINATION OF DISTRIBUTIONS TO CLASS 3
       NOTE CLAIMANTS UNDER THE CONFIRMED PLAN



Dated: May 10, 2021                                    /s/ Curtis A. Hehn
                                                       Curtis A. Hehn (Bar No. 4264)




                                              2
       Case 19-50319-JKS   Doc 57-17   Filed 05/10/21   Page 3 of 3




                            SERVICE LIST

PACHULSKI STANG ZIEHL & JONES LLP
Attn: Colin R. Robinson, Esq.
Attn: Jason S. Pomerantz, Esq.
Attn: Jeffrey P. Nolan, Esq.
919 North Market Street, 17th Floor
P.O. Box 8705
Wilmington, DE 19899-8705




                                  3
